Exhibit 12 TELEPHONE AND DATA SYSTEMS, INC. RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS Six Months Ended June 30, (Dollars in thousands) EARNINGS: Income before income taxes $ 200,755 $ 184,050 Add (deduct): Equity in earnings of unconsolidated entities (41,978 ) (50,900 ) Distributions from unconsolidated entities 47,375 48,740 Amortization of capitalized interest 541 517 Income attributable to noncontrolling interests in subsidiaries that do not have fixed charges (10,450 ) (10,420 ) 196,243 171,987 Add fixed charges: Consolidated interest expense (1) 73,516 58,223 Interest portion (1/3) of consolidated rent expense 25,931 25,279 $ 295,690 $ 255,489 FIXED CHARGES: Consolidated interest expense (1) $ 73,516 $ 58,223 Capitalized interest 4,217 2,081 Interest portion (1/3) of consolidated rent expense 25,931 25,279 $ 103,664 $ 85,583 RATIO OF EARNINGS TO FIXED CHARGES 2.85 2.99 Tax-effected preferred dividends $ 30 $ 40 Fixed charges 103,664 85,583 Fixed charges and preferred dividends $ 103,694 $ 85,623 RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS 2.85 2.98 (1) Interest expense on income tax contingencies is not included in fixed charges.
